Case 1:16-cr-00614-AMD Document 168 Filed 11/26/18 Page 1 of 4 PageID #: 3393



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 - - - - - - - - - - - - - - - - - - - - - ------ - - -x
 UNITED STATES OF AMERICA                                        PROTECTIVE ORDER

           - against -                                               16-CR-614 (DLI)

DAN ZHONG,

                                Defendant.
 - - - - - - - - - - - - - - - - - - - - ----- - - - --x
DORA L. IRIZARRY, Chief United States District Judge:

                    IT IS HEREBY ORDERED pursuant to Federal Rule of Criminal Procedure

 16(d), that:

                   1.        Victim witnesses and family members of victim witnesses (the “Victims”)

may testify at trial using pseudonyms and without revealing their names, home or work addresses,

or dates and places of birth;

                   2.        Pursuant to the Protective Order issued by the Court on March 16, 2017 and

Federal Rule of Criminal Procedure 16(d), the government will provide to the defense four months

prior to trial any documents or other materials provided by the Victims to the government in

redacted form. In addition to these documents or materials, the government will also provide, no

later than one month before trial, Jencks Act and Giglio material for the Victims. Such material

will include relevant criminal information, to the extent any exists, as well as impeachment

materials from the witnesses’ U.S. immigration files. These materials collectively (the “Victim

Materials”) will be designated as Sensitive Discovery Material, pursuant to the Court’s protective

order dated February 22, 2017;

                   3.        The government will provide two versions of Victim Materials to the

defense—one containing the personal identifying information of the Victims (the “Unredacted

Victim Materials”) and one containing redactions of such information with substitute pseudonyms

                                                           1
Case 1:16-cr-00614-AMD Document 168 Filed 11/26/18 Page 2 of 4 PageID #: 3394



to be used by the Victims during their trial testimony (the “Redacted Victim Materials”). Only the

Redacted Victim Materials shall be used in any pretrial evidentiary hearing or at trial;

               4.      The Unredacted Victim Materials will be marked with the words

“ATTORNEYS’ EYES ONLY” or otherwise designated in production letters. The Unredacted

Victim Materials may be reviewed only by defense counsel and paralegals, law clerks, experts,

and assistants for defense counsel, all of whom shall sign Attachment A to indicate that they have

reviewed and will abide by the terms of this Protective Order. The Unredacted Victim Materials

may not be disseminated to or reviewed by the defendant or any other person not authorized by

this paragraph to review these materials;

               5.      The Redacted Victim Materials shall not be disseminated to the defendant,

and may be reviewed by the defendant only while in the presence of defense counsel;

               6.      The Victim Materials provided pursuant to this Order shall be returned to

the United States Attorney’s Office, including all copies, within ten days of the completion of the

case before the Court or, if an appeal is taken, within ten days of the completion of the case in the

United States Court of Appeals for the Second Circuit or Supreme Court of the United States;

               7.      None of the Victim Materials nor any copies, notes, transcripts, documents

or other information derived or prepared from the Victim Materials or Victim Materials shall be

disseminated to, or discussed with, the media in any form. Nothing in this Protective Order

prohibits the media from obtaining copies of any items that become public exhibits at any

conference, hearing, trial or other proceeding; where the defendant and/or defense counsel wishes

to refer to or to attach any portion of the Victim Materials in public filings made with the Court,

defense counsel must provide advance notice to the government and, unless the government

consents to the disclosure, make application to the Court for authorization to make such disclosure,


                                                 2
Case 1:16-cr-00614-AMD Document 168 Filed 11/26/18 Page 3 of 4 PageID #: 3395



and such notice must be given sufficiently in advance of the contemplated application so as to

permit briefing and argument on the propriety of such disclosure, except that the requirements of

advance notice to the government and application to the Court for authorization to make such

disclosure shall not apply to the use of Redacted Victim Materials at pretrial evidentiary hearings

or at trial or where all documents referring to, attaching or consisting of Victim Materials are filed

under seal;

               8.      Nothing in this Protective Order in any way releases counsel for the

government or defense counsel from the obligations of the “Free Press Fair Trial Directives” of

Local Rule 23.1 of the Local Criminal Rules of the Eastern District of New York;

               9.      If the defendant obtains substitute counsel, the undersigned defense counsel

will not transfer any portion of the Victim Materials or any copies, notes, transcripts, documents

or other information derived or prepared from the Victim Materials unless and until substitute

counsel enters into this Protective Order;

               10.     Any violation of this Protective Order, as determined by the Court, will

require, in addition to any other sanction deemed appropriate by the Court, the immediate

destruction of or return to the United States of the Sensitive Discovery Material and all copies

thereof.

SO ORDERED.

Dated: Brooklyn, New York
       November 26, 2018


                                               _________________/s/_____________________
                                                           DORA L. IRIZARRY
                                                              CHIEF JUDGE




                                                  3
Case 1:16-cr-00614-AMD Document 168 Filed 11/26/18 Page 4 of 4 PageID #: 3396



                               Attachment A to Protective Order

I have read the attached Protective Order in the matter of United States v. Dan Zhong, No. 16-
CR-614 (DLI), and, by my signature below, agree to be bound by its terms.

  Printed Name                           Signature                              Date Signed




                                              4
